Citation Nr: 1044580	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-39 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to February 
1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that the RO initially framed the issue on appeal 
as entitlement to service connection for chondromalacia, 
bilateral knees.  However, in light of the Veteran's statements 
and the medical evidence of record, the issue has been 
recharacterized as entitlement to service connection for a 
bilateral knee disability as shown on the title page of the 
decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(Although the Veteran's claim identifies a specific diagnosis, it 
cannot be a claim limited only to that diagnosis, but must rather 
be considered a claim for any related disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of the claim.)

On January 13, 2010, the Veteran presented testimony at a 
personal hearing conducted by the use of video conference 
equipment at the Muskogee RO before Kathleen K. Gallagher, a 
Veterans Law Judge who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims file.


FINDING OF FACT

The evidence is at least in relative equipoise regarding whether 
the Veteran's bilateral knee disability is related to active 
service.



CONCLUSION OF LAW

A bilateral knee disability was incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A.            §§ 5102, 5103, 5103A, 5106 and 38 
C.F.R. §§ 3.102, 3.159.  Without deciding whether these notice 
and development requirements have been satisfied in the present 
case, it is the Board's conclusion that the law does not preclude 
the Board from adjudicating the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran by 
granting service connection for a bilateral knee disability.  
Further discussion of VA's duties to notify and assist is not 
required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

LAW AND ANALYSIS

I.	Service Connection for a bilateral knee disability

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A.  § 1111.  History provided by the 
Veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
'clear and convincing' burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
'onerous' evidentiary standard, requiring that the no-aggravation 
result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 
(2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., 
concurring in part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the natural 
progress of the preexisting condition.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands-- that is, 
that the Veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, where the government 
fails to rebut the presumption of soundness under section 1111, 
the Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that '[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.'  38 U.S.C.A.  § 1153; 38 C.F.R. 
§ 3.306(a).  For Veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In this case, the Veteran has claimed entitlement to service 
connection for a bilateral knee disability.  The Board observes 
that the September 1960 enlistment examination report shows that 
the Veteran's lower extremities were clinically evaluated as 
normal.  The examination report report did not reveal any 
notations or complaints with respect to the Veteran's knees.  In 
addition, the September 1960 report of medical history shows that 
the Veteran specifically denied experiencing a bone or joint 
deformity or a "trick" or locked knee.  Therefore, the Board 
concludes that the Veteran is presumed under the law to have been 
sound at the time of his entrance onto military service.  See 38 
U.S.C.A. § 1111.

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence that the Veteran's bilateral knee 
disability both preexisted service and was not aggravated by 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003).  Here, the Board 
concludes that the evidence is insufficient to meet even the 
first requirement, i.e., that a bilateral knee disability clearly 
and unmistakably preexisted service.  As noted above, the 
September 1960 enlistment examination report showed that the 
lower extremities were clinically evaluated as normal, and there 
was no notation regarding any knee problems.  During service, the 
first notation related to the knees was in an October 1960 
service treatment record.  The record shows that the Veteran 
injured his knee during exercise one week ago.  In subsequent 
service treatment records, the Veteran reported that he had pre-
service injuries to the knee when he wrestled in high school and 
at the University of Oklahoma.  The February 1961 Medical Board 
report noted that the Veteran had chondromalacia, both knee 
joints, traumatic which existed prior to service and was not 
aggravated by active service.  However, there is no medical 
evidence of record documenting chondromalacia of both knees prior 
to service, and the examiners in service did not state how it was 
determined that the problem with the knees prior to service was 
chondromalacia.  

In addition, the Veteran has submitted numerous lay statements 
attesting to his physical condition during his wrestling in high 
school and at the University of Oklahoma.  The lay statements 
from G.M.E., E.S., F.S., H.J.M., H.R.S., J.W.W., and M.V. 
explained that they had no knowledge of any knee injuries during 
the Veteran's wrestling.  Thus, although there are inconsistent 
statements from the Veteran regarding pre-service knee injuries, 
the Board finds that there is no clear and unmistakable evidence 
to show that a bilateral knee disability existed prior to active 
service.  As a matter of law, the presumption of soundness cannot 
be rebutted, and the Board must find that a bilateral knee 
disability did not preexist his period of service.  Therefore, 
the issue is whether a bilateral knee disability was incurred 
during the Veteran's active service.  See Wagner v. Principi, 370 
F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases 
where the presumption of soundness cannot be rebutted, the effect 
is that claims for service connection based on aggravation are 
converted into claims for service connection based on service 
incurrence).  VAOPGCPREC 3-03 (July 16, 2003).

The service treatment records reveal that the Veteran was first 
seen for complaints related to his knees in October 1960.  The 
record shows that the Veteran injured his knee during exercise a 
week earlier.  In a November 1960 service treatment record and a 
December 1960 service treatment record, it was noted that the 
Veteran had a diagnosis of chondromalacia of both knee joints.  
However, the December 1960 x- ray showed that there was no 
evidence of a fracture and the January 1961 x-ray noted that 
there was no evidence of chondromalacia.  Nonetheless, the 
Medical Board report dated in February 1961 determined that the 
Veteran should be released from service due to chondromalacia, 
both knee joints, traumatic.    

The Veteran's private physician, Dr. S.E. submitted a letter in 
September 2006.  In the letter, Dr. S.E. explained that there was 
no evidence that any chondromalacia existed prior to military 
service and that the Veteran had a traumatic event that occurred 
in March 1961, when he was placed in an abnormal and unusual 
position when trying out for the Air Force wrestling team.  Since 
that time, he had increasing problems over the years with knee 
pain, decreased range of motion, decreased strength, and arrived 
at the diagnosis of chondromalacia.  After reviewing the service 
treatment records, Dr. S.E. opined that it was at least as likely 
as not that the current chondromalacia and degenerative changes 
of the knees was the same one listed in the service treatment 
records.  Dr. S.E. further noted that radiographically, there 
were some degenerative changes on the right knee and the left 
knee revealed degenerative changes; however, it was recommended 
that the Veteran have an MRI of the right and left knee for 
further evaluation and that at the time, the Veteran did appear 
to have chondromalacia with degenerative joint disease.  The 
Board recognizes that Dr. S.E. noted the incorrect date of March 
1961 with respect to when the Veteran was trying out for the Air 
Force wrestling team.  However, in reviewing the service 
treatment records, it appears that Dr. S.E. is referring to the 
October 1960 service treatment record wherein it was noted that 
the Veteran injured his knee during exercise one week ago.   

The Veteran was afforded a VA examination in May 2010.  The 
examiner reviewed the claims file and noted that the Veteran was 
seen during service in November 1960 with a history of injuring 
his left knee while wrestling in high school and University of 
Oklahoma prior to entering service.  It was noted that x-rays 
taken in December 1960 and January 1961 reported no evidence of 
any abnormality and no evidence of chondromalacia.  The examiner 
opined that the Veteran's current degenerative arthritis of both 
knees was not likely related to his military service and his 
bilateral knee disability did not begin during the period of his 
active service.  The examiner also opined that the mild 
degenerative arthritis was most likely due to either trauma to 
his knees during wrestling while he was in high school and the 
University of Oklahoma and/or normal process of aging.  The 
rationale for the opinion was that the service treatment records 
revealed that the Veteran reported a history of injuring his left 
knee prior to entering service and that the in-service x-rays did 
not show evidence of chondromalacia or any other abnormality.  
The examiner also noted that the there was no evidence of any 
acute trauma or injury to his knees while he was in service.  

The credibility and weight to be attached to a medical opinion is 
within the province of the Board.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-54 (1990).

In reviewing the medical evidence in this case, the Board 
concludes that the available evidence is at least in relative 
equipoise as to whether the Veteran's bilateral knee disability 
was incurred in active service.  The Board acknowledges that the 
May 2010 VA examiner provided a negative nexus opinion based on 
the Veteran's reports of pre-service injuries in the service 
treatment records and that there was no evidence of any acute 
trauma or injury to his knees while he was in service.  The 
examiner opined that the Veteran's disability was more likely due 
to pre-service injuries and/or normal process of aging.  However, 
as explained above, the Board determined that there was no clear 
and unmistakable evidence that the Veteran had a bilateral knee 
disability that existed prior to his entry to active service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  Thus, the first objective 
evidence of a knee injury is in the October 1960 service 
treatment record wherein it was noted that the Veteran injured 
his knee during exercise one week ago.  While the Board 
acknowledges that the VA examiner attributed the Veteran's 
disability to an old injury prior to service, as there is no 
medical evidence of a pre-existing knee injury, the Boards finds 
it necessary to conclude that the Veteran's current disability is 
related to the first evidence of a knee injury which is shown in 
the October 1960 service treatment record.  In addition, the 
Veteran's private physician, Dr. S.E., provided a positive nexus 
opinion and stated that it was at least as likely as not that the 
Veteran's injury when trying out for the Air Force wrestling team 
resulted in the current chondromalacia and degenerative changes 
of the knees.  The Board notes that the x-rays were normal during 
active service; however, it is apparent that the Veteran did in 
fact have a disability as the Veteran was medically separated 
from active service due to a bilateral knee disability.  
Furthermore, although the December 1960 x-ray report noted that 
there was no abnormal joint space, the examiner noted that 
evaluation for semilunar cartilage degenerative was not always 
possible on routine or special views of the knee.  The Board 
concludes that in this case, as it now stands, the evidence of 
record is at least in relative equipoise as to whether the 
Veteran's bilateral knee disability was incurred in active 
service.   Therefore, a remand is not necessary here to obtain 
another medical opinion to decide the claim as the medical 
opinions of record are sufficient for that purpose.  38 C.F.R. § 
3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as obtaining 
additional evidence for that purpose).  Accordingly, resolving 
the benefit of the doubt in favor of the Veteran, the Board will 
grant service connection for a bilateral knee disability.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304.


ORDER

Service connection for a bilateral knee disability is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


